DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 8/11/2022 has been entered.

Response to Amendment
Applicants’ response filed 8/11/2022 amended claims 1, 15 and 27 and cancelled claims 6, 18 and 30.  Applicants’ amendments overcome the 35 USC 112 rejection from the office action mailed 2/14/202; therefore this rejection is withdrawn.  Also, applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Mosier in view of Chahine as evidenced by Goldblatt from the office action mailed 2/14/2022; therefore this rejection is withdrawn.  New grounds of rejection necessitated by applicants’ amendments are set forth below.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-16, 19-28 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Mosier et al., International Publication No. WO/2015/042340 (hereinafter referred to as Mosier – for citation purposes USPG-PUB No. 2016/0230116 is being used) in view of Zhang et al., International Publication No. WO/2014/163790 (hereinafter referred to as Zhang – for citation purposes USPG-PUB No. 2016/0002561 is being used) as evidenced by Nalesnik, US Patent No. 4,863,623 (hereinafter referred to as Nalesnik).      
Regarding claims 1-3 and 7-14, Mosier discloses a lubricating oil composition for use indirect injection internal combustion engines (as recited in claim 1) (see Title) comprising:
(a) an oil of lubricating viscosity (as recited in component a) of claim 1) (see Abstract and Para. [0045]), 
(b) 0.2 to 15 wt% of an alkaline earth metal phenol-based detergent present in amount to provide 0.05 to 1.5 wt% phenol-containing soap to the lubricating composition, wherein the phenol-based detergent is sulphur-free, a salixarate, or a salicyclate (as recited in component b) of claim 1 and reads on claims 8-10) (see Tables 1-2 and Para. [0056]-[0060], [0063] and [0065]),  
(c) 0.2 to 15 wt% of an alkaline earth metal sulphonate detergent present in an amount to provide at least 0.05 to 1.5 wt% sulphonate soap to the lubricating composition, the sulphonate detergent comprises a mixture of a 520 TBN alkaline earth metal sulphonate detergent having a metal ratio of 10, and a TBN of 160 and an alkaline earth metal sulphonate detergent having a metal ratio of 2.8 (as recited in component c) of claim 1) (Para. [0060]-[0065] and see Tables 1-2), 
(d) 0.01 to 20 wt% of a borated polyisobutylene succinimide dispersant (as recited in component d) of claim 1) (Para. [0081]-[0084]), and 
(e) 0.5 to 2 wt% of a dispersant viscosity modifier/DVM (Para. [0085]-[0086] – wherein the DVM has a polyolefin backbone and an average molecular weight ranging from 5000 to 500,000 which reads on one of the dispersant viscosity modifiers of component e) of claim 1 – as evidenced by the Abstract of Nalesnik which is incorporated in the Mosier reference at paragraph 0086); 
wherein the lubricant composition is free of a sulfur-coupled phenate detergent (as recited in claims 1-3) (see Examples).  
Mosier discloses all the limitations discussed above but does not specifically disclose the mixture of dispersant viscosity modifiers as recited in claim 1.  
Zhang discloses a lubricating oil composition for use in internal combustion marine engines (Para. [0087]) having a KV100 of 12 mm2/s or lower (as recited in claim 14) (Para. [0003]) comprising an oil of lubricating viscosity (Para. [0050) to which is added additives including a mixture of dispersant viscosity modifiers (see Abstract and Para. [0020] and [0068]-[0069]) derived from polyolefins having a number average molecular weight of at least 10000 g/mol to about 50,000 g/mol (reads on component e) of claim 1 and reads on claim 7) (Para. [0032]) and ZDDP providing 100 to 1000 ppm of phosphorus to the lubricant composition (as recited in claims 11-12 – wherein the alkyl groups would be obvious in light of the work alkyl including those groups having more than 5 carbon atoms) (Para. [0062]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the dispersant viscosity modifiers and ZDDP compounds of Zhang in the composition of Mosier in order to enhance the film thickness and antiwear properties of the composition (see Abstract of Zhang).     
	The combination of references discussed above do not explicitly disclose the dynamic viscosity of the composition as recited in claims 1 and 13.  It is the position of the examiner that based on the fact that the references disclose all the limitations of the instant claims that the modified composition inherently discloses the limitations of claims 1 and 13.  
	
Regarding claims 15-16, 19-28 and 31-38, see discussion above.  

Response to Arguments
7.	Applicants’ arguments filed 2/14/2022 regarding claims 1-3, 7-16, 19-28 and 31-38 have been fully considered and are moot as the rejections from the previous office action have been withdrawn.    
	  It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771